EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chandler Schmidt on 11/17/2021.
The application has been amended as follows: 
In the claims:
claims 12–20 are canceled; and
in claim 6's line 8, insert --so that the heated needle tip extends into at least two or more layers of the plurality of layers-- after "into the plurality of layers".

Reasons for Allowance
Claims 1–11 and 21–29 are canceled.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, this claim is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at inserting an end of an apparatus into the plurality of layers to displace the reinforcement fiber in the plurality of layers so that the reinforcement fiber has a portion that extends to two or more layers of the plurality of layers. 
US 20170182712 (of record) and US 20170259502 (of record) are considered the closest prior art of record. Please see the previous office action for summary of their disclosures/combination.  20170182712 generally makes obvious extending the needle into a 
A subsequent search failed to return a reference within the additive manufacturing art which would remedy the above deficiencies.
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at inserting an end of an apparatus into the plurality of layers to displace the reinforcement fiber in the plurality of layers so that the reinforcement fiber has a portion that extends to two or more layers of the plurality of layers. 
Claims 2– 5 are allowed for the same reasons via their dependency on claim 1.
With respect to independent claim 6, this claim is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at inserting a heated needle tip of a second fused-deposition manufacturing deposition head into the plurality of layers so that the reinforcement fiber has a portion that extends to two or more layers of the plurality of layers so that the heated needle tip extends into at least two or more layers of the plurality of layers. 
US 20170182712 (of record) and US 20170259502 (of record) are considered the closest prior art of record. Please see the previous office action for summary of their disclosures/combination.  20170182712 generally makes obvious extending the needle into a plurality of layers over and over and sewing in a reinforced thermoplastic in a single layer (see Figure 6 and ¶70); however, this reference does not contemplate extending the needle a depth of 
A subsequent search failed to return a reference within the additive manufacturing art which would remedy the above deficiencies.
Therefore, claim 6 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at inserting an end of an apparatus into the plurality of layers to displace the reinforcement fiber in the plurality of layers so that the reinforcement fiber has a portion that extends to two or more layers of the plurality of layers. 
Claims 7–11 are allowed for the same reasons via their dependency on claim 1.
With respect to independent claim 21, this claim is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at inserting a needle point into the plurality of layers to displace the reinforcement fiber in the plurality of layers so that the reinforcement fiber extends into at least two layers below a top layer of the plurality of layers.
Again, S 20170182712 (of record) and US 20170259502 (of record) fail to ma ke obious this limitation(see also Applicant's remarks, page 9, filed on 09/16/2021). 
A subsequent search failed to return a reference within the additive manufacturing art which would remedy the above deficiencies.
Therefore, claim 21 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at inserting a needle point into the plurality of layers to displace the reinforcement fiber in the plurality of layers so that the reinforcement fiber extends into at least two layers below a top layer of the plurality of layers.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's remarks are recognized in, and a persuasive to the extent they are consistent with, the Reasons for Allowance above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743